ACCEPTED
                                                                                     14-15-00057-CR
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                5/12/2015 2:53:09 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

             NO. 14-15-00057-cr


 IN THE FOURTEENTH COURT OF APPEALS                                FILED IN
                                                            14th COURT OF APPEALS
                                                               HOUSTON, TEXAS
                                                            5/12/2015 2:53:09 PM
            AT HOUSTON, TEXAS                               CHRISTOPHER A. PRINE
                                                                     Clerk


          ROBERT EUGENE PRYOR


                    APPELLANT


                            V.


            T H E S TAT E O F T E X A S


                     APPELLEE




On appeal from the 405th Judicial District Court

           Galveston County, Texas
      Hon. Michelle Slaughter, Presiding

          Tr i a l C a u s e N o . 1 3 C R 1 9 1 4




       APPELLANT'S ORIGINAL BRIEF




                              JAMES DUCOTE
                              Te x a s B a r N o . 0 6 1 4 5 5 0 0
                              3027 Marina Bay Drive, Suite 110
                              League City, Texas 77573
                              Phone: (281) 624-6224
                              Facsimile: (832) 553-7355
                              e-mail: james@ducotelawfirm.com
                              Attorney for Appellant



                                                                              1
                           NO. 14-15-00057-CR


                        ROBERT EUGENE PRYOR


                                 APPELLANT




                           T H E S TAT E O F T E X A S


                                  APPELLEE




                I D E N T I T Y O F PA R T I E S A N D C O U N S E L




     Appellant certifies that the following is a complete list of the

parties, attorneys, and any other person who has an interest in the

outcome of this lawsuit.




            Robert Eugene Pryor




            The State of Texas


Counsel for AnDellee


            Jack Roady
            Galveston County Criminal District Attorney
            600 59*^^ Street, First Floor
            Galveston, Texas 77551
            Attorney for the State of Texas
JAMES DUCOTE
Counsel for Appellant




                        3
                                         TA B L E O F C O N T E N T S


Identity of Parties and Counsel                                         Page 2, 3

Index of Authorities                                                         S


Statement of the Case                                                        6


Issues Presented                                                             7


Statement of the Facts                                                       8-10


Summary of the Arguments                                                     11


Argument                                                                    12-18


           In its Judgment Adjudicating Guilt, the 405^ Judicial District Court

     should have entered explicitly that there had been no affirmative

     finding of a deadly weapon in Appellant's case, rather than the entry

     of "N/A in the Judgment.


C e r t i fi c a t e o f S e r v i c e                                       20


Certificate of Compliance with TRAP 9.4                                      21




                                                                                    4
                         INDEX OF AUTHORITIES


                                   CASES


Kinkade v. State, 184 S.W.3d 929 at 930 (Tex. App.-Waco 2006, 13
no pet).

Ex Parte Brooks, 722 S.W.2d 140 (Court of Grim. App. 13
December 1986)

Fann v. State, 702 S.W.2d 602 (Tex. Crim. App. 1986) 13

Polk V. State, 693 S.W.2d 391 (Tex. Crim. App. 1985) 13

Travelstead v. State, 693 S.W.2d 400, 402 (Tex. Crim. 16,17
App. 1985)

Asberry v. State, 813 S.W.2d 526 at 531 (Tex. App.-Dallas 1991, 17
pet. Ref d.)

Ex Parte Thomas, 638 S.W.2d 905, 907 (Tex. Crim. App. 1984) 17

Guerrero         v.    State,       299 S.W. 3d     48      17




                                  RULES


A r t i c l e 4 2 . 1 2 , S e c . 3 f ( a ) 9 2 ) , V. A . C . C . P. 1 2




                                STATUTES


V. T. C . A .   Penal        Code         Sec.      29.03        6,     8




                                                                            5
                       S TAT E M E N T O F T H E C A S E


      Robert Eugene Pryor, Appellant pled guilty of the crime of

Aggravated Robbery, as defined by V.T.C.A. Penal Code Sec. 29.03 in the

405':^ Judicial District Court of Galveston County, Texas. The trial Court

deferred entry of an adjudication of guilt, and sentenced Appellant to

five years community supervision. After contested hearing on the State's

Amended Motion to Adjudicate Guilt - Revoke Community Supervision,

and entered a Judgment Adjudicating Guilt in which an entry of "N/A"

was made below the heading of "Findings on Deadly Weapon".

Appellant now appeals his conviction and sentencing for the offense.




                                                                             6
                   ISSUES PRESENTED FOR REVIEW


      In its Judgment Adjudicating Guilt, the 405"^ Judicial District Court

should have entered explicitly that there had been no affirmative

finding of a deadly weapon in Appellant's case, rather than the entry of

"N/A" in the Judgment.




                                                                           7
                      S TAT E M E N T O F T H E F A C T S


      On November 5,2013, Appellant pled guilty to the offense of

Aggravated Robbery as defined in V.T.C.A. Penal Code Sec. 29.03. The

trial court deferred entering an adjudication of guilt, and sentenced

Appellant to 5 ears community supervision. On March 25, 2014 the

State of Texas by and through her Criminal District Attorney a Motion to

Adjudicate Guilt-Revoke Community Supervision, a copy of which is

attached as Exhibit "A", alleging that Appellant had violated certain

conditions of his community supervision order, to wit:

      "la. On or about the 24*^^ of January, 2014, in Galveston

County, Texas, said Defendant, Robert Eugene Pryor, did then and there

commit the offense of Engaging in Organized Criminal Activity; and

      lb. On or about the 24^ day of January, 2014, in Galveston

County, Texas, said Defendant, Robert Eugene Pryor, did then and there,

commit the offense of Possession of a Controlled Substance; and

      12. Said Defendant did fail to pay his Community Supervision

Fee as ordered and is currently $180.00 in arrears; and

      13. Said Defendant did fail to pay the Costs of Court as ordered

and is currently $30.00 in arrears; and




                                                                         8
      16. Said Defendant did fail to pay the reimbursement to

Galveston County for compensation of appointed counsel as ordered

and is currently $30.00 in arrears; and

      16A. Said Defendant did fail to pay Crime Stoppers Program

payment as ordered and is currently $25.00 in arrears; and

      19. Said Defendant did fail to pay $10.00 to reimburse for the

costs of drug/alcohol screening; and

      40. Said Defendant was in possession of a machete."

On October 20, 2014 the State of Texas by and through her Criminal

District Attorney a Second Amended Motion to Adjudicate Guilt-Revoke

Community Supervision, a copy of which is attached as Exhibit "B",

changing item la. of its first motion to read:

      "la. On or about the 24'^ ^ay of January, 2014, in Brazoria

County, Texas, said Defendant, Robert Eugene Pryor, did then and there

commit the offense of Theft of Property >=$50.00not true. Correlatively; the Court found that because of his incarceration

in the Brazoria County Jail, Appellant didn't have the ability to pay the

fees cited in the State's motions (Alleged violations Nos. 12,13,16,16A

and 19].

      The Court sentenced Appellant to serve eighteen years in the

Institutional Division of the Texas Department of Criminal Justice.




                                                                            10
                   SUMMARY OF THE ARGUMENTS


     In its Judgment Adjudicating Guilt, the 405*^ Judicial District Court

should have entered explicitly that there had been no affirmative

finding of a deadly weapon in Appellant's case, rather than the entry of

"N/A" in the Judgment.




                                                                        11
                            FIRST ARGUMENT


THE TRIAL COURT SHOULD HAVE EXPLICITLY ENTERED THAT THERE




      An integral and indispensible part of the Texas Parole scheme is

the possibility of parole for a person convicted of most felony crimes.

The operation, timing and possibility of parole depends on the offense

for which the inmate was convicted, the sentence which was imposed,

and upon the behavior of the inmate while in prison. For the offense of

aggravated robbery the availability of parole and the portion of the

sentence which must be served before an inmate becomes eligible for

parole depends upon whether the convicted inmate "used or exhibited a

deadly weapon during the commission of a felony offense or during

immediate flight therefrom". Article 42.12, Sec. 3f (a392}, V.A.C.C.P.

      The major, if not the sole, mechanism for transmitting this

information to the Texas Board of Pardons and Parole is contained

within the Judgment (In Appellant's case since this was a hearing on the

State's Motion to Adjudicate Guilt-Revoke Community Supervision and

the State's Second Amended Motion to Adjudicate Guilt-Revoke

Community in which Appellant was adjudicated guilty this information



                                                                          12
was transmitted in the Order of Deferred Adjudication and the

Judgment Adjudicating Guilt). This document should convey to the

Institutional Division whether there was an affirmative finding of a

deadly weapon.

      There are numerous cases defining and requiring the explicitness

of a finding of a deadly weapon.

      "The purpose of the deadly weapon finding is to assist in

calculating a prisoner's parole eligibility date." Kinkade v. State, 184 S.W.
3d 929 at 930 (Tex. App.-Waco 2006, no pet).

      In Brooks. Ex Parte Brooks, 722 S.W.2d 140 (Court of Grim. App.

December 1986), the court cited Fann v. State, 702 S.W.2d 602 (Tex.

Grim. App. 1986) as stating that the trial court had the authority to

make an affirmative finding of a deadly weapon when the court is the

trier of the facts in the punishment phase, and cites Polk v. State, 693
S.W.2d 391 (Tex. Grim. App. 1985) as delineating the proper methods of

making an affirmative finding.

      Polk requires that when a jury is the trier of facts the Court may

not properly enter a finding that it has made an affirmative finding of a

deadly weapon during the commission of the offense unless:




                                                                           13
      1. The indictment by allegation specifically places the

                      issue before the trier of fact; or

      2. The matter of a deadly weapon arises as a matter of

                      law (i.e., a pistol is a deadly weapon as a matter per

                      se); or

      3. The trier of fact is presented with and responds in the

                      affirmative to a special issue regarding the

                      defendant's use or exhibition of a deadly weapon or

                      firearm during the commission of the offense.

      It appears from the record that the trial court intended that there

be no affirmative finding of a deadly weapon.

Appellant's counsel made the following inquiry;

     "MR. SAENZ: To be clear Judge, since the original judgment does

     not reflect finding of a weapon, the current judgment does not

     reflect that?" (R.R. Vol. 1. P. 110)

To which there was the response:

     T H E C O U RT: " I t d o e s n o t .


     MR. SAENZ: Okay.

     THE COURT: Yes. Mr. Henderson changed that. So there's a --it's

     an N/A finding on the deadly weapon, which was how it was
      reflected in the previous order of deferred adjudication." (R.R. Vol.

      tp.llO)




      However, there was some discussion by the trial court as to the

effect that entry of "N/A" would have on the time that Appellant would

serve on his sentence before he became eligible for parole. The Court in

its sentencing address to Appellant said:

      THE COURT: "All right. Then I'm going to sign the judgment. All

      right. And, Mr. Pryor, previously we mentioned that you may only

      need to serve a quarter of the time; but that's actually unclear

      because there was no - in the underlying paperwork there was no

      appropriate affirmative finding of a deadly weapon on that; and,

      therefore, this judgment adjudicating guilt does not have a finding

      of a deadly weapon. So there's a debate as to whether or not that

      means you'll be eligible for parole after a quarter of the time

      based on good-conduct time or whether or not you'll have to

      serve half the time before you would be eligible." (R.R. Vol. 1, pp.

      1 0 9 , 11 0 )




                                                                             15
      The statute does not require any specific wording or terminology

when making a finding that a deadly weapon was used. Travelstead v.

State, 693 S.W.2d 400, 402 (Tex. Crim. App. 1985).

      Appellant is not contending that the trial court did not have the

authority to make an affirmative finding of a deadly weapon, nor that
the trial court made an improper finding that no deadly weapon was

used in the offense for which he was adjudicated guilty. Rather,

Appellant contends that the entry of "N/A" in the area of the Judgment

Adjudicating Guilt captioned "Findings on Deadly Weapon" will be

confusing to the Institutional Division of the Texas Department of

Criminal Justice or the Parole Board in their determination of the timing

for Appellant's eligibility for parole. It will leave them in doubt as to

whether there was no affirmative finding of a deadly weapon in

Appellant's case.

      If the trial court had entered "yes" or any positive indicator as to

whether the court had made an affirmative finding, or if it had entered

"no" or any negative indicator, parole authorities would be able to

determine how to process Appellant insofar as the timing of his

eligibility for parole is concerned. The Institutional Division of the

Texas Department of Criminal Justice or the Parole Board or the Parole


                                                                             16
Board should not have to guess what the trial court meant by its entry of

"N/A".

      The trial court should be ordered to reform the judgment to

conform with its decision at the time of the hearing.



      In Asberry v. State, 813 S.W.2d 526 at 531 (Tex. App.-Dallas 1991,

pet. Ref d.) the court stated, citing Ex Parte Thomas, 638 S.W.2d 905,

907 (Tex. Crim. App. 1984] the trier of fact is responsible for making the

affirmative finding concerning the use or exhibition of a deadly weapon.

CitingAdams v. State, 685 S.W.2d 661, 671 (Tex. Crim. App. 1985} "If

the jury was the trier of facts the affirmative finding must be made by

the jury."

      In Asberry Court further held that an appellate court had the

authority to reform a judgment to include an affirmative finding to

make the record speak the truth when the matter is called to attention

by any source. Appellate courts may reform may judgment deleting an

affirmative finding when it has been improperly entered. Travelstead v.

State, 693 S.W.2d 400, 402 (Tex. Crim. App. 1985.

      In Guerrero v. State, 299 S.W. 3d 487, a case in which the trial

court initially deferred adjudication and placed the defendant on


                                                                          17
community supervision, the Court stated "From this, one could

reasonably deduce that it initially intended to withhold entry of an

affirmative finding relating to the use of a deadly weapon. And it had the

discretion to retain such intent while assessing punishment after

adjudicating him guilty of the crime. So, the trial court's inscribing "N/A"

in the judgment under the label "Findings on Deadly Weapon" may not

have been a mere clerical error, as suggested by the State. It may well

have been the exercise of a legitimate judicial discretion, which, in turn,

prevents us from modifying the document to include a deadly weapon

finding."

      Because the entry by the trial court of "N/A" in the judgment may

have been the exercise of legitimate judicial discretion of the court, the

appellate route is the only path presently available to Appellant.

      The trial court should be ordered to reform the judgment to

conform with its decision at the time of the hearing.

      Appellant requests this Court order the reformation of the

Judgment Adjudicating Guilt in this case to explicitly state that no deadly

was used or involved in this offense, eliminating the term "N/A" from

the judgment.




                                                                          18
                                 PRAYER


      The 405^^ Judicial District Court committed error when it failed to


explicitly enter into its judgment that there had been no finding of a

deadly weapon in Appellant's case.

      For these reasons and for the arguments contained herein.

Appellant prays that, upon review and hearing hereof, this Court will

remand this case and require that the Trial Court explicitly enter into

the Judgment Adjudicating Guilt that there was no finding of a deadly

weapon, and delete the entry of "N/A" presently appearing in the

Judgment, and for all such other and further relief at law and in equity,

to which Appellant may show himself justly entitled.

                               Respectfully submitted,




                               JAMES DuCOTE
                               3027 Marina Bay Drive, Suite 110
                               League City, Texas 77573
                               281.624.6224 phone
                               832.553.7355 facsimile
                               e-mail: james@ducotelawfirm.com
                               State Bar No. 06145500
                              Attorney for ROBERT EUGENE PRYOR




                                                                          19
                      C E R T I F I C AT E O F S E R V I C E



      I certify that on May 13, 2015, a true and correct copy of foregoing
Appellant's Brief was sent to the following counsel of record in accordance
with the Texas Rules of Civil Procedure.




                                         rAMES DuCOTE


Jack Roady
Galveston County Criminal District Attorney
600 59^^ Street; First Floor
Galveston, Texas 77551
Attorney for the State of Texas




                                                                        20
        C E R T I F I C AT E O F C O M P L I A N C E W I T H T R A P 9 . 4


      I certify that the length of this Appellant's Appeal was

computed on a 2010 MacBook Pro using Microsoft Word 2013

which was instructed to include all portions of this document not

excluded by TRAP 9.4 (TRAP 9.4 (i)(l) and (3). The word count so

computed is 2,631. The font used in the motion is no smaller that

14 point, except for footnotes, which are no smaller than 12 point.




                                             JAMES DuCOTE




                                                                             21
                                               ^mrr "P"

                                   Case        No.       13CR1914            Count
                                       INCIDENT NO./TRN: 9216429917 AOOl
                                                                                          2013 NOV r5 AM 10:09
The State OF Texas                                                § tN THE 405TH JUDICIAL

                                                                             DISTRICT


ROBERT EUGENE PRYOR                                                          GALVESTON COUNTY, TEXAS
State ID No.: TX50326688


                               Order of Deferred Adjudication

                                                                  Date Order
Judge Presiding: Hon. Michelle Slaughter                                                      NOVEMBER 5,2013
                                                                  Entered:
Attorney for gINAGILMORE                                          Attorney for            LY N E T T E   BRIGGS
State:                                                            Defendant:
Offense:

A G G R AVAT E D     ROBBERY
Charging Instrument:                                           Statute for Offense:
INDICTMENT                                                     29.03 Penal Code
Date of Offense:
JULY 11,2013
                                                                                                    Findings on Deadb
Degree of Offense:                                             Plea to Offense:
                                                                                                    Weapon:
1ST                DEGREE                     FELONY           G U I L T YG U I L T Y               N
                                                                                                    N/ A
Terms of Plea Bargain:
FIVE (5) YEARS DEFERRED COMMUNITY SUPERVISION
Plea       to   Enhancement        Plea        to    2"       Enhancement/Habitual
Paragraph:                        N/A                     Paragraph:                                 N/A
       , si tn            F i n dEi nn ghsa
 m                 gs                         nce    m e n t / H a 2b i t u a
                                                      o n                           l
Enhancement                        Paragraph:                             N/A                 ^    N/A
                                   Adjudication of Guilt Deferred;
                         Defendant Placed on Community Supervision.
                           Period of Community Supervision: FIVE (5) YEARS
Fine:            Court          Costs:                   Attorney               Fees:
:                  saN/.®"                           $                       Ma
Restitution:              Restitution                         Payable                   to:

^                                                           □ VICTIM
                                                         belo w)     (see below) □ AGENCY/AGENT (see

Sex Offender Registration Requirements do not apply to the Defendant. Tex. Code Crjm. Prog, chapter 62
The age of the victim at the time of the offense was .

                                                     13-CR-1914
                                                     OCJUDQ

                                                    Judgment                                                            i
                                                    744430
4. Report in person to the Supervision Officer, at least once each month as directed by the Supervision Officer
       and obey all rules and regulations of the G.C.C.S.C.D.;
5. Permit the Supervision Officer to visit at his/her home or elsewhere without restriction;
6. If you are currently working, continue to work at such employment as long as possible and if unemployed,
       serious attempts must be made to find employment and proof of such attempts must be shown to the
       Supervision Officer at each reporting session;
7. Remain in the following location: Galveston County, Texas unless obtaining permission to leave from this
       Court;
8. Support all dependents he/she may have or acquire during the term of Community Supervision;
9. Report within forty-eight (48) hours to the Supervision Officer any change of address, employment, or
       marital status; any arrests and all sources and amounts of income or money received;
10. Abstain from the use or possession of any drugs, except those taken or possessed under doctors orders;
11. Never become intoxicated;
12. Pay to the G.C.C.S.C.D. $ 60.00 per month as a Community Supervision fee;
13. Pay to the Department of Court Services Court Costs. Such costs shall be paid (by )
       (in installments of $ 1(> per month paid each month);
14. Pay to the Department of Court Services a fine of $ . Such fine shall be paid (by ) (in
     installments of $ per month paid each month);
15. □ Pay to the Department of Court Services $ as restitution to the victim. Such restitution shall be
      paid (by ) (in installments of $ per montl^aid each month);
16. 0 Pay to the Department of Court Services $ ^^3 to reimburse the County forattomey fees for Court
       appointed attorney. Such fees shall be paid (by ) (in installments of $ /Q per month paid each
       month);
16A. 1^ Pay to the Department of Court Services $ 25.00 as a Crime Stoppers Program payment to La Maraue
       Crime Stoppers or Galveston Crime Stoppers. Such payment shall be paid (by 01/05/141 (in
       installments of $ per month paid each month;
16B. □ Pay to Department of Court Services $ as repayment of a Crime Stoppers Program award
       that was distributed in this case. Such payment shall be paid (by ) (in installments of $ per
       month paid each month). Payment should be forwarded to the above program at: ;
16C. n Pay to the Department of Court Services $ to reimburse the County for extradition costs. Such
       costs shall be paid (by ) (in installments of $ per month paid each month);
17. □ Pay to the Department of Court Services $ 5.00 per month as a fee to the Sexual Assault Program
       Fund pursuant to Ajticle 42.12, Section 19 (e) of the Texas Code of Criminal Procedure;
18. n Pay to the Department of Court Services $ 100.00 as a payment to the Resource & Crisis Center of
       Galveston County, Inc. of Galveston County, Texas, pursuant to Article 42.12, Sec. 11 (h) C.C.P. Such
       payment shall be paid in full within sixty (60) days from the date of this judgment;
19. 1^ Participate in a drug screening program designed to detect controlled substances as directed by the
       G.C.C.S.C.D., Defendant agrees to refrain from breaking any Texas drug laws and realizes that failure to
       get a clean report from such drug screening may alone be sufficient to revoke his/her Community
       Supervision. Pay to G.C.C.S.C.D. the sum of $10.00 per substance abuse test to reimburse for the cost
       of drug/alcohol screening. Payment will be assessed at the time of each test;
20A. □ Participate in the Intensive Supervision Program administered through the G.C.C.S.C.D. and report to
      the Supervision Officer at least once per week or as directed by the Supervision Officer, for a period of one
       year;




                   nn   riorvipo   r\c*i?c»oot?f>   -in   fTTT\rn   novno   onot?o'P
20B. □ Participate in the Specialized Substance Abuse Supervision Program administered through the
       G.C.C.S.C.D. and report to the Supervision Officer at least once a week or as directed by the Supervision
       Officer for a period of one year;
       The Defendant shall participate in a substance abuse evaluation and furnish proof to the Supervision
       Officer of such appointment and a written report with the findings and recommended treatment shall be
       furnished to the Supervision Officer. The Defendant will maintain the outpatient treatment suggested until
       finally released by the treatment agency or Court and proof of release furnished to the Supervision Officer
       in writing;
21. n Not operate a motor vehicle unless the vehicle is equipped with a devise that uses a deep lung breath
       analysis mechanism to make impractical the operation of the motor vehicle if ethyl alcohol is detected in
       the breath of the operator;
22. ^ Abstain from the use of alcohol in any form at any time and do not enter any bar, tavern, lounge or
       other similar place;
23. n Observe a curfew and be home each night before a.m.. unless a later time is approved in advance
       by the Community Supervision Office and the Court;
24. O Not operate a motor vehicle on a public road;
25A. □ Serve ( ) day(s) in the Galveston County Jail; credit allowed for ( ) day(s)
       served;
25B. O Serve ( ) day(s) on consecutive weekends in the Galveston County Jail, beginning Friday
                ; Report before 7:00 p.m.; Release at 12:01 a.m. each following Monday; credit allowed for
       ( ) day(s) served;
25C. O Serve ( ) consecutive day(s) in the Galveston County Jail; Credit allowed for
       ( ) day(s) served;
25D. □ Serve ( ) day(s) in the Galveston County Jail. Jail time shall be served on weekends
       commencing at p.m., Friday, . Defendant shall not be released fi-om weekend service until
       5:00 p.m. on the Sunday of each weekend served;
25E. n Serve ( ) day(s) in the Galveston County Jail. Jail time shall be served on weekends
       commencing at 8:00 a.m. on Saturday, . Defendant shall be released fi-om weekend service at 5:00
       p.m. on each Saturday and Sunday of service;
25F. H] Serve a term of confinement in a State Jail Felony Facility for a period of ( ) day(s); said
       term to begin on ^/begin upon admission of the Defendant into the facility and obey all rules and
       regulations, and participate in the rehabilitative programs of said facility until discharged from the
       facility;
26. 13 Perform 320 hour(s) of Community Service work as approved by the Court. Said hours shall be
       completed at a rate of no less than sixteen (16) hours per month until completed;
27A. 3 Demonstrate to the G.C.C.S.C.D. that Defendant has attained an education skill level that is equal to or
       greater that the average skill level of students who have completed the sixth grade in public schools in this
       State;
27B. 3 Attain the educational skill level set forth in 27A above;
28. n Attend and successfully complete a program designed to educate persons on the dangers of drug abuse
       pursuant to V.T.C.A. Transportation Code, Section 521.374;
29. □ Attend counseling sessions for substance abusers; participate in substance abuse treatment services in a
       program or facility approved or licensed by the Texas Commission on Alcohol and Drug Abuse. The
       Defendant shall remain in therapy until released by the Substance Abuse Treatment Program and proof of
       release shall be furnished to the Supervision Officer in writing;




                     r*r\   r%i>T\o*i»   rtn^Tr"   novoo   o/^opoi*   pi
30. Q Attend weekly meetings of Alcoholics/Narcotics Anonymous and furnish proof of attendance to the
      Supervision Officer. The Defendant shall attend A.A./N.A. meetings until released by the Supervision
      Officer;
31. n The Defendant is ordered not to directly communicate with or go near a residence, school or
      other location, to-wit: ;
      Q The Defendant may have supervised access to as follows, to-wit: ;
32. Q Attend psychological counseling sessions at the direction of the Supervision Officer.
      D Pay % of the reasonable and necessary costs incurred by for psychological counseling
      made necessary by the offense for a period not to exceed one year. The Court finds the Defendant is
      financially able to make said payments;
33. n Within thirty (30) days make an appointment for a SUBSTANCE ABUSE assessment evaluation and
      furnish proof to the Supervision Officer of such appointment and then a written report with the findings and
      recommended therapy shall also be furnished to the Supervision Officer. The Defendant will maintain the
      treatment suggested until finally released and proof of release once again furnished to the Supervision
      Officer in writing;
34. Q Within thirty (30) days from today's date the Defendant is ordered to enroll in Battering Intervention
      and Prevention Program (BIPP) for family and/or domestic violence. The Defendant must attend and
      successfully complete said Battering Intervention and Prevention Program (BIPP). Upon completion
      of this Program, the Defendant must provide written documentation of completion to the Community
      Supervision Officer. The Defendant will be financially responsible for these services;
35. []] Within thirty (30) days from today's date the Defendant is ordered to enroll in a
      Domestic Violence and/or Anger Control Program. The Defendant shall attend and successfully
      complete said Program. Upon completion of this Program, the Defendant must provide written
      documentation of completion to the Community Supervision Officer. The Defendant will be financially
      responsible for these services;
36. O The Defendant's driver's license will be suspended for 180 days and continue for an indefinite period
      up and until the Defendant completes the education program required in condition #28 of the Judgment,
      pursuant to V.T.C.A. Transportation Code, Section 521.372;
37. n Defendant is ordered as a condition of conununity supervision, to provide a DNA sample under
      Subchapter G, Chapter 411, Government Code, for the purpose of creating a DNA record of the defendant,
      unless the defendant has already submitted the required sample under other state law; and



                 M E N TA L H E A LT H C A S E L O A D P R O B AT I O N C O N D I T I O N S

38. 0 Defendant shall meet with representatives of the Galveston County Community Supei^ion and
      Corrections Department and the Gulf Coast Center MHMR Program oWilfBi^Bii^chedule
       subsequent meetings and appointments, complete necessarv evaluations and receive required instructions:
39. ^ Defendant shall participate as directed by the Galveston County Community Supervision and
      Corrections Department and obey all rules, regulations and policies of any mandated programs the
      Defendant is participating in until successfully terminated by the Court;
40. 13 Defendant shall not purchase, obtain, or have in his/her possession a rifle, shotgun, handgun or any
      weapon deemed illegal, unlawful or prohibited by law, either at home, in a motor vehicle or on his/her
       person;




                   T\r%   r*of>c»o   oo   *r>   n*T>rr*   4Tfo\f   novr^o
^ Defendant is ordered to abide by a curfew and be at his/her residence between the hours of 10:00 p.m.
and 6:00 a.m. except as otherwise mandated by work requirements and travel to and from work and
approved by the Court;
^ Defendant shall submit to an assessment by the Gulf Coast Center MHMR Program and if deemed
necessary see a psychiatrist or psychologist within sixty (60) days from date of judgment and follow all
recommendations including compliance with medications, follow-up appointments with the psychiatrist,
psychologist and/or case manager, and participate in the proffam of the Gulf Coast Center MHMR
following their rules, regulations and policies; ^ ^
S The Defendant herein is ordered to report to the Gulf Coast MHMR Program Designated
Representative and provide proof of compliance with any medication requirements;
O The Defendant herein is ordered to report the 3"* Tuesdav of each month at 8:30 a.m. for a status
conference before the Court until the case is disposed;
H The Defendant herein is ordered to provide a copy of all current prescriptions to the Court, Galveston
County Community Supervision and Corrections Department and the Gulf Coast MHMR Program and
advise the same of any changes in prescriptions;
^ The Defendant herein, if employed, is ordered to provide to the Court and the Gulf Coast MHMR
Program name and address of emnlover and the davs and hours the Defendant is required to work:
^ The Defendant herein, shall not directly or indirectly communicate with REBECCA STARLA
CHURCHILL, who is the alleged victim in this case or go near the above named victim's residence, ft-
naSKm&L or place or employment or business,
l~l The Defendant herein, shall not come any closer than five (500) vards from the above described
prohibited places;

                     F u r t h e r m o r e , t h e f o l l o w i n g s p e c i a l fi n d i n g s o r o r d e r s a i




Signed and Entered on this the 5TH day of November. A.D., 2013.




                                                                JUDGE PRESIDING
                                                                405TH JUDICIAL DISTRICT COURT
                                                                GALVESTON COUNTY, TEXAS
      A copy furnished to the above named Defendant and noted in the Docket on this the 5TH day of
November. A.D., 2013.

JOHN D. KINARD, DISTRICT CLERK,
GALVESTON COUNTY, TEXAS



BY:                                      DEPUTY
CLERK 405TH JUDICIAL DISTRICT COURT
GALVESTON COUNTY, TEXAS




                                                                  DEFENDANT'S RIGHT THUMBPRINT




           •     r>un«?o*r>   rr»r»fr«   r>o*ry%o   o/>oro^   c
                                                Case No. 13CR1914                      Count
                                                   Incident No./TRN: 921-642-9917
                                                                                                                   IS
T h e S t a t e o f Te x a s                                                            IN THE JUDICIA^i / 6
V.                                                                                      DISTRICT COURTrbF'

ROBERT EUGENE PRYOR                                                                     GALVESTON COUNTY, TEXAS
S TAT E I D N O . : T X 5 0 3 2 6 6 8 8


                                                   Judgment Adjudicating                       Guilt

                                                                            Date Judgment
Judge Presiding: Hon. Michelle M. Slaughter                                                            DECEMBER 15, 2014
                                                                            Entered:

Attorney for                                                                Attorney for
                             CHRISTOPHER HENDERSON                                                     A LV I N    SAENZ
State:                                                                      Defendant:
Date of Original Community Supervision Order:                               Statute for Offense:
NOVEMBER 5,2013                                                             29.03 Penal Code
Offense for which Defendant Convicted:
A G G R AVAT E D            ROBBERY
Date of Offense:
JULY 11,2013
                                                                         Plea to Motion to
Degree:                                                                                                           Findings on Deadly Weapon:
                                                                         Adjudicate:
                                                                         TRUE TO lA, 12,13,16,
                                                                          16A,& 19
                                                                          PLEAD NOT TRUE TO
                                                                          IB, i&40
                                                                         COURT FOUND TRUE
1ST DEGREE FELONY                                                         l A                                     N/A
                                                                         COURT FOUND TRUE
                                                                         I N A B I L I T Y TO PAY TO
                                                                          12,13,16,16A,&19
                                                                         COURT FOUND NOT
                                                                         TRUE      TO      1B&40
Terms of Plea Bargain:
EIGHTEEN (18) YEARS INSTITUTIONAL DIVISION, TDCJ
Date Sentence                                                        Date Sentence to
                                  DECEMBER 15, 2014                                                      DECEMBER 15, 2014
Imposed:                                                             Commence:
Punishment and
Place of                          EIGHTEEN (18) YEARS INSTITUTIONAL DIVISION, TDCJ
C o n fi n e m e n t :
                                          T H I S S E N T E N C E S H A L L R U N C O N C U R R E N T LY.

        □ SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY
                                                           SUPERVISION                       FOR              N/A            .           \
Fine:                                       Court Costs:                          Attorney Fees:

                                            $291.00+<3                            $342.00 + ^12.00 .<>0

                                                                                  13-CR-1914
                                                                                  OCJUDQ
                                                                                  Judgment
                                                                                  9S5786




                     13CR19H JUDGMENT ADJUDICATING GUILT - PRYOR. ROBERT EUGENE                                             Page I ofS
All pertinent information, names and assessments indicated above are incorporated into the language of the
                                                               judgment below by reference.

       The Court previously deferred adjudication of guilt in this case. Subsequently, the Court heard the matter
of Defendant's compliance with and obedience to the terms and conditions of the Court's Order of Deferred
Adjudication of Guilt. The State appeared by her Criminal District Attorney.

       C o u n s e l / Wa i v e r o f C o u n s e l ( s e l e c t o n e )


S Defendant appeared in person with Counsel.

Q Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in
open court.

        After hearing and considering the evidence presented by both sides, the Court Finds the following: (1)
The Court previously found the Defendant to be qualified for community supervision; (2) The Court deferred
further proceedings, made no finding of guilt, and rendered no judgment; (3) The Court issued an order placing
Defendant on community supervision for a period of Five (51 vears. No fOl months; (4) The Court assessed a fine of
$ N/A: (5) While on community supervision. Defendant violated the terms and conditions of community supervision
as set out in the State's AMENDED Motion to Adjudicate Guilt as follows:

la. On or about the 24th day of January, 2014, in Brazoria County, Texas, said Defendant, Robert
Eugene Pryor, did then and there commit the offense Theft of Property >=$5013. Said Defendant did fail to pay the Costs of Court as ordered and is currently
$ 30.00in arrears; and

16. Said Defendant did faU to pay the reimbursement to Galveston County for compensation of
appointed counsel as ordered and is currently $ 30.00 in arrears; and

16A. Said Defendant did fail to pay Crime Stoppers Program payment as ordered, and is currently $ 25.00
in arrears; and

19. Said Defendant did fail to pay $10.00 to reimburse for the cost of drug/alcohol screening; and

40. Said Defendant was in possession of a machete;


       Accordingly, the Court Grants the State's Motion to Adjudicate the Defendant's Guilt in the above cause.
Finding the Defendant committed the offense on the date as noted above, the Court ORDERS, ADJUDGES AND
DECREES that Defendant is GUILTY of the offense. The Court Finds the Pre-sentence Investigation, if so
ordered, was done according to the applicable provisions of T£x: CODE CRM, PROC. art, 42,12 § 9,

       The Court Orders Defendant punished as indicated above. The Court Orders Defendant to pay all fines,
court costs, and restitution as indicated above.



       Punishment Options (select onel


^ Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of
Texas or the Sheriff of this County to take, safely convey, and deliver Defendant to the
Director, Institutional Division, TDCJ. The Court Orders Defendant to be confined for the period and in the
manner indicated above. The Court Orders Defendant remanded to the custody of the Sheriff of this county until
the Sheriff can obey the directions of this sentence. The Court Orders that upon release fiom confinement.
Defendant proceed immediately to the Galveston Countv and Pre-Trial Services. Once there, the Court
Orders Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution
as ordered by the Court above.

Q County Jail—Confinement / Confinement in Lieu of Payment. The Court Orders Defendant immediately
committed to the custody of the Sheriff of GALVESTON COUNTY, TEXAS on the date the sentence is to
commence. Defendant shall be confined in the GALVESTON COUNTY JAIL for the period indicated above.
The Court ORDERS that upon release firom confinement. Defendant shall proceed immediately to the
Galveston Countv and Pre-Trial Services. Once there, the Court Orders Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.

Q Punishment reduced to a Class *'A" Misdemeanor under Article 12.44 (a), Texas Penal Code.

O Fine Only Payment The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS
D e f e n d a n t t o p r o c e e d i m m e d i a t e l y t o t h e O f fi c e o f t h e G A LV E S T O N C O U N T Y
Galveston Countv and Pre-Trial Services. Once there, the Court Orders Defendant to pay or make
arrangements to pay all fines and court costs as ordered by the Court in this cause.
       Execution / Suspension of Sentence (select one1


13 The Court Orders Defendant's sentence executed.

n The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court Orders Defendant placed
on community supervision for the adjudged period (above) so long as Defendant abides by and does not violate the
terms and conditions of community supervision. The order setting forth the terms and conditions of community
supervision is incorporated into this judgment by reference.

       The Court Orders that Defendant is given credit noted above on this sentence for the time spent
incarcerated.


       Attachment is attached hereto and incorporated herein for all purposes.

                         F u r t h e r m o r e , t h e f o l l o w i n g s n e c i a i fi n d i n g s o r o r d e r s a i




Signed and Entered on this the 15TH day of December. A.D., 2014.




                                                                    JUDGE PRESIDING
                                                                    405TH JUDICIAL DISTRICT COURT
                                                                    GALVESTON COUNTY, TEXAS


       A copy furnished to the above named Defendant and noted in the Docket on this the 15TH day of
December. A.D., 2014.

JOHN D. KINARD, DISTRICT CLERK,
GALVESTON COUNTY, TEXAS




BY:l A>^^^|pfc>^DEPUTY
CLERK 405TiaUDICIAL DISTRICT COURT
GALVESTON COUNTY, TEXAS
               DEFENDANTS RIGHT THUMBPRINT




9f   fnoikro
                                               AT TA C H M E N T   A


S TAT E O F T E X A S


VS.


ROBERT                  EUGENE                   PRYOR                  CAUSE              NO;13CR1914


( ) Pursuant the Texas Code of Criminal Procedure, the Court flnds that the victim(s) of this crime is (are)
        owed restitution. Such restitution shall be ordered as a condition of parole.

         VICTIM:

         ADDRESS:



         AMOUNT: J

( X) Pursuant to the Texas Code of Criminal Procedure, the Defendant is ordered to pay to The Department
         of Court Services, 600 59th Street Ste. 1500, Galveston, Texas, 77551, $ 342.00 +llOQ gO as
         reimbursement for court appointed attorney fees. Such fees shall be ordered as a condition of parole.

( X ) Pursuant to the Texas Code of Criminal Procedure, the Defendant is ordered to pav to The Department
         of Court Services, 600 59th Street Ste. 1500, Galveston, Texas, 77551, $ 291.00+ L/l.iro for Court
         Costs. Such costs shall be ordered as a condition of parole.

( ) Pursuant to the Texas Code of Criminal Procedure, the Defendant is ordered to pay to The Department
        of Court Services, 600 59th Street Ste. 1500, Galveston, Texas, 77551, $ as a fine. Such fine
         shall be ordered as a condition of parole.

(X) Pursuant to the Texas Code of Criminal Procedure, the Defendant is ordered to pay to La Marune Crime
        Stonners Program or Galveston Crime Stoppers Program. $ 25.00 as repayment for a Crime Stoppers
         award distributed in this case. Such repayment shall be ordered as a conation of parole.

( ) Pursuant to the Texas Code of Criminal Procedure, the Defendant is ordered to pay to the Department of
        Court Services, 600 59th Street Ste. 1500, Galveston, Texas, 77551$ to reimburse the County for
        extradition costs. Such costs shall be ordered as a condition of parole.

( ) Attend and successfully complete a program designed to educate persons on the dangers of drug abuse
         pursuant to V.T.C.A. Transportation Code, Section 521J74.

( ) The Defendant's driver's license will be suspended for 180 days and continue for an indefinite period up
         and until the Defendant completes the education program pursuant to V.T.C.A. Transportation Code,
         Section 521J72.


( ) The Defendant's driver's license will be suspended for one (1) year.